Title: From Benjamin Franklin to Schweighauser, 11 March 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy March 11th. 1779.
I have before me your favors of the 2d & 6th. inst. Inclos’d is a Copy of a Letter I receiv’d from M. de Sartine relating to the Prisoners on Board the Patience. His Excy.’s positive Orders to receive them on shore went on Monday Last, directed to M. Le Comte d’Orvilliers. I have just received assurances from England that a Vessel is actually gone to Plymouth to take on Board an hundred Americans & bring them to France for Exchange. If this is true & she arrives, an equal Number of these Prisoners must be given for those brought; and some Care should be taken that they be as near as may be of equal Rank. The List of Articles ordered by the Navy Board which you mention as inclos’d, is not come to Hand, being probably omitted in making up your Letter. But it is immaterial, as I cannot Judge what Art. are most wanted, not knowing the Circumstances. I can only acquaint you that if they amount to much Money, it will not be in my Power to pay for them; and if you supply them, it will be well to write pressingly to the Navy Board to make you immediate Remittances. The Purser’s Demand of Slops is also omitted. But I am totally a Stranger to such Matters and can give no Orders about them. The Navy Board should have been explicit: I think however that you cannot be wrong in furnishing what is absolutely necessary for the Men; and in this, you will use that Discretion which your knowledge and Experience in such Business has afforded you, and which I doubt not will by the Board be found satisfactory. The Officers of the Alliance write me too that they are in Want of Cloaths.
I cannot but suppose it will be approv’d of, that they should be furnish’d each with a Decent Suit proper for his Station, whether Commission—or warrant-Officer; which therefore I would recommend to you to supply them with as soon as may be. M. Adams is probably with you before this time: where you are in Doubt on any Point, it will be well to take his Advice. I am with great Esteem Sir &c.

P.S. Capt. Landais in a Letter to me, makes several Claims of Money which he says is due to him from the Congress. I have answered him that I cannot judge of Such Claims & that he should have settled them when in America. I see by A Copy of a Letter to him from the Navy Board that he is directed to apply to You for Money & other Necessaries he may want for his ship. You will be satisfied that what Money you supply him with is necessary for his Ship & not on Acct. of these old Claims. But as he may also want some Cloathing & Pocket Money, I should suppose an Advance of 50 Louis on his own private Acct. may be thought reasonable.
M. Schweighauser.

